Government contract. A stipulation by the parties stated, in addition to other things, that
5. In the early hours of the morning of December 12, 1942, before expiration or prior termination of said agreement of hire, and while said pile driver was in the possession of defendant moored in the harbor at Seward, Alaska, the pile driver and all its accessories and equipment capsized and sunk, and became a total loss during *882a high wind and snowstorm then prevailing at Seward.
6. The said pile driver and its accessories and equipment have not been returned to plaintiff.
Upon the plaintiff’s offer to compromise, which was accepted by the defendant, and upon a stipulation filed by the parties, and upon a report by a commissioner of the court recommending judgment in the agreed amount, it was ordered that judgment be entered for the plaintiff in the sum of $11,000.